Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200241944 A1 (Derdak) in view of US 20190166209 A1 (Mueller).
Regarding claim 1, Derdak teaches
A system comprising: a processor; and a memory coupled to the processor and storing instructions executable by the processor to(fig 1:117 “processor system” ,126”program code”, 124”System Data Storage”; par 16):
receive a chaining instruction(fig 3:304; par 45 "The workflow 304 may tie up the functionality of different microservices to complete a sequence of activities. ") to chain a first service instance to be provisioned by a first service broker and a second service instance to be provisioned by a second service broker for utilization by an application(fig 3:310,340, 320,350; par 44 “In FIG. 3, an orchestrator service 306 may execute a workflow 304 on a computing system 302. The workflow 304 includes controllers 310, 320, and 330. Multiple controllers may execute at the same time for the same workflow 304. The functions included within the controllers 310, 320, and 330 are chained together, and the composition of such chaining resembles a regular function.”Derdak’s Microservices 340 and 350 are equivalent to applicant’s first and second service instances, and Derdak’s Controllers 310 and 320 are equivalent to applicant’s first and second service brokers.);
instruct, in response to receiving the chaining instruction, the first service broker to call the first service instance(fig 3:310, 315, 340; fig 6:602; par 90 "At a process 602, a computing device (e.g., via execution module 307) executes, by an orchestrator service, a workflow including a first controller and a second controller that succeeds the first controller, the first controller corresponding to a first microservice and including a first callout function and a first callback function, and the second controller corresponding to a second microservice and including a second callout function, wherein execution of the workflow includes execution of the first callout function that causes invocation of a first call to the first micro service. ");
instruct, in response to receiving the chaining instruction, the second service broker to call the second service instance(fig 3: 320, 375, 350; fig 6:602; par 90 "At a process 602, a computing device (e.g., via execution module 307) executes, by an orchestrator service, a workflow including a first controller and a second controller that succeeds the first controller, the first controller corresponding to a first microservice and including a first callout function ;
receive a first output parameter of the first service instance(fig 6:610; par 93 "At a process 610, a computing device (e.g., via execution module 307) determines, based on the function output, whether to execute the second callout function, where execution of the second callout function causes invocation of a second call to the second micro service. "); and
supply a first input parameter comprising at least a part of the first output parameter to the second service broker to chain the first service instance and the second service instances.(par 55 " The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.")
However, although Derdak teaches calling service instances, Derdak does not specifically teach provisioning service instances.
On the other hand, Mueller teaches 
 A system comprising: a processor; and a memory coupled to the processor and storing instructions executable by the processor to: (fig 8:805,807; par 90,92)
receive a request to create a first service instance to be provisioned by a first service broker and a second service instance to be provisioned by a second service broker for utilization by an application(fig 5; par 79 “The local service registry 105 can receive a request to create a service instance. The local service registry 105 can generate a service instance identifier. The local service registry 105 can transmit the request to create the service instance to the service broker proxy 106, which transmits the request to the service manager 108. The ;
instruct, in response to receiving the creation instruction, the first service broker to provision the first service instance(fig 7; par 82 "The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker that can generate the service instance such that the communication between the service broker and the service is service specific.");
instruct, in response to receiving the creation instruction, the second service broker to provision the second service instance(fig 7; par 82"The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker that can generate the service instance such that the communication between the service broker and the service is service specific.");
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak to incorporate the service creation techniques of Mueller.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak -- a need for a solution for the issue of how to handle calling a service that does not exist yet, or can not be reached(Mueller par 72 “In some implementations, an application can only use a service if it is possible to create a network 

Regarding claim 4, Derdak and Mueller teaches
The system of claim 1, 
Derdak further teaches
wherein the first output parameter is one of a plurality of output parameters of the first service instance, the second service instance comprises a plurality of input parameters, the plurality of input parameters comprising the first input parameter, and the instructions are executable by the processor to map the plurality of output parameters to the plurality of input parameters.(par 55 " The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304. ")

Regarding claim 6, Derdak and Mueller teaches
The system of claim 1, 
Derdak further teaches
wherein the first output parameter is one of a plurality of output parameters of the first service instance, the second service instance comprises a plurality of input parameters, the plurality of input parameters comprising the first input parameter(fig 3:318,320,322; par 55 "The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304."), the chaining instruction is received in a chaining instruction file(par 39 “Many existing orchestrator services exist and allow a program to define a workflow. In an example, the orchestrator service may allow a user to define a work flow using a graphical user interface (GUI) tool. Using the GUI tool, the user may "draw" bubbles on the screen and connect these bubbles with arrows, where each bubble may represent a task. An execution engine may analyze the drawing and generate a data file based on the tasks represented by the bubbles in the drawing.” Derdak’s workflow data file is equivalent to applicant’s chaining instruction file as they both represent a file storing information on a series of services run in a specific order to compete a task.), and the instructions are executable by the processor to:
populate the chaining instruction file with each of the plurality of output parameters(par 61 “Additionally, the external output 348 may return, for example, a location ( e.g., filename) of where the data pulled by the micro service 340 is stored, the number of records stored at the location, the table names from which data was retrieved, and an amount of time consumed for processing the task. The external output 348 may include different and/or additional information.”); and
supply the plurality of input parameters to the second service broker from the chaining instruction file(fig 3:318,320,322; par 55 "The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.").

Regarding claim 7, Derdak and Mueller teaches
The system of claim 1, wherein the instructions are executable to:
Derdak further teaches,
receive an instruction to perform a lifecycle operation for the application(par 69 “In an example, the Deploy command instructs the orchestrator service 306 to deploy and start running an application. In another example, the Retrain command retrains the model for an application. In another example, the Undeploy command undeploys an application and frees the resources used by the application.”); and
perform the lifecycle operation for each of the first service instance and the second service instance(par 69 “In an example, the Deploy command instructs the orchestrator service 306 to deploy and start running an application. In another example, the Retrain command retrains the model for an application. In another example, the Undeploy command undeploys an application and frees the resources used by the application.”).


Regarding claim 9, Derdak and Mueller teaches
The system of claim 1, 
Mueller further teaches,
wherein the system is to interact with each of the first service broker, the second service broker, the first service instance, and the second service instance using Open service broker (OSB) Application programming interface (API)(par 22 "A described technique is based on the open service broker API, an open standard for provisioning and deprovisioning service instances and binding service instances to applications. The open service broker (OSB) API project allows developers, independent software vendors (ISVs), and software-as-a-service (SaaS) vendors a single, simple, and elegant way to deliver services to applications running within cloud native platforms, such as CLOUD FOUNDRY®, OPENSHIFT®, KUBERNETES®, or others. ").

Claims 2,10,11,12,14,15,16,18,19,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200241944 A1 (Derdak) and US 20190166209 A1 (Mueller) in view of US 20190288922 A1 (Viklund).
Regarding claim 2, Derdak and Mueller teaches
The system of claim 1, 
However, Derdak and Muller do not specifically teach generating the connection parameter as the first output parameter.
On the other hand, Viklund teaches
wherein the first output parameter is a connection parameter usable to connect to the first service instance.(par 50 "If the Agent does not already have network connections to the resource, it will work to establish one based on the infrastructure's credentialing requirement (e.g. password, token, pub-private key, etc.) and maintain the connection for whichever 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the connection handling of Viklund.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to seamlessly handle connection parameters between services in a service chain(Viklund par 46) -- with Viklund providing a known method to solve a similar problem. Viklund provides “microservice style processing using bidirectional communication over persistent connections on a digital network. The server application removes the need for traditional microservices that are run as their own system processes or applications by providing a plugin interface for services to be run inside the Agent as part of its process(es).”(Viklund par 7) 

Regarding claim 10, Derdak teaches
A method comprising: receiving, by a processing resource, a chaining instruction to chain a plurality of brokered service instances for utilization by an application(fig 3:304; par 45 "The workflow 304 may tie up the functionality of different microservices to complete a sequence of activities."), the plurality of brokered service instances comprising a first service instance and a second service instance, wherein the first service instance is to be provisioned by a first service broker and the second service instance is to be provisioned by a second service broker(fig 3:310,340, 320,350; par 44 “In FIG. 3, an orchestrator service 306 may ;
receiving, by the processing resource, based on the chaining instruction, a plurality of output parameters of the first service instance, the plurality of output parameters comprising information usable by the second service instance from the first service instance(par 55 " The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304."); and
supplying, by the processing resource, based on the chaining instruction, the plurality of output parameters as a plurality of input parameters to the second service broker(par 55 " The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.") to chain the first service instance and the second service instance(fig 3:310,340, 320,350; par 44 “In FIG. 3, an orchestrator service 306 may execute a workflow 304 on a computing system 302. The workflow 304 includes controllers 310, 320, and 330. Multiple controllers may execute at the same time for the same workflow 304. The functions included within the controllers 310, 320, and 330 are chained together, and the composition of such chaining resembles a regular function.”).


On the other hand, Mueller teaches 
A method comprising: receiving, by a processing resource, a creation instruction to create a plurality of brokered service instances for utilization by an application, the plurality of brokered service instances comprising a first service instance and a second service instance(fig 5; par 79 “The local service registry 105 can receive a request to create a service instance. The local service registry 105 can generate a service instance identifier. The local service registry 105 can transmit the request to create the service instance to the service broker proxy 106, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker 104 that can generate the service instance such that the communication between the service broker 104 and the service is service specific.” The provisioning process can be repeated for any number of required service brokers/instances.), wherein the first service instance is to be provisioned by a first service broker and the second service instance is to be provisioned by a second service broker (fig 7; par 82 "The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker that can generate the service instance such that the communication between the service broker and the service is service specific.");
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak to incorporate the 
 
However, Derdak and Muller do not specifically teach generating the connection parameter as the first output parameter.
On the other hand, Viklund teaches
A method comprising: receiving, by a processing resource, a chaining instruction to chain a plurality of brokered service instances for utilization by an application, the plurality of brokered service instances comprising a first service instance and a second service instance;(par 46 “Services may be chained into "Service Chains", allowing the developer to use a "building block'' approach to leverage existing Services and mix them in with their own.”)
receiving, by the processing resource, based on the chaining instruction, a plurality of output parameters of the first service instance, the plurality of output parameters comprising information usable by the second service instance to connect to the first service instance(par 50 "If the Agent does not already have network connections to the resource, it will work to establish one based on the infrastructure's credentialing requirement (e.g. password, token, pub-private key, etc.) and maintain the connection for whichever services require it. The list of resources can be explicitly provided or inferred by the services being loaded."); and
supplying, by the processing resource, based on the chaining instruction, the plurality of output parameters as a plurality of input parameters to the second service broker to chain the first service instance and the second service instance(par 46 “The Service Chain may work by passing in the request parameters into the first service and then sending its processed result in to the next as request parameters. The last Service in the chain may then return the result to the Client.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the connection handling of Viklund.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to seamlessly handle connection parameters between services in a service chain(Viklund par 46) -- with Viklund providing a known method to solve a similar problem. Viklund provides “microservice style processing using bidirectional communication over persistent connections on a digital network. The server application removes the need for traditional microservices that are run as their own system processes or applications by providing a plugin interface for services to be run inside the Agent as part of its process(es).”(Viklund par 7) 

Regarding claim 11, Derdak, Mueller, and Viklund teaches
The method of claim 10, comprising:
Mueller further teaches
instructing, based on the chaining instruction, the first service broker to provision the first service instance(fig 7; par 82 "The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker that can generate the service instance such that the communication between the service broker and the service is service specific."); and
instructing, based on the chaining instruction, the second service broker to provision the second service instance(fig 7; par 82 "The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker that can generate the service instance such that the communication between the service broker and the service is service specific.").

Regarding claim 12, Derdak, Mueller, and Viklund teaches
The method of claim 10, 
Derdak further teaches,
wherein the chaining instruction is received in a chaining instruction file(par 39 “Many existing orchestrator services exist and allow a program to define a workflow. In an example, file based on the tasks represented by the bubbles in the drawing.” Derdak’s workflow data file is equivalent to applicant’s chaining instruction file as they both represent a file storing information on a series of services run in a specific order to compete a task.), and wherein the method comprises:
populating the chaining instruction file with each of the plurality of output parameters(par 61 “Additionally, the external output 348 may return, for example, a location ( e.g., filename) of where the data pulled by the micro service 340 is stored, the number of records stored at the location, the table names from which data was retrieved, and an amount of time consumed for processing the task. The external output 348 may include different and/or additional information.”); and
supplying the plurality of input parameters to the second service broker from the chaining instruction file(fig 3:318,320,322; par 55 "The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.").

Regarding claim 14, Derdak, Mueller, and Viklund teaches
The method of claim 10, comprising:
Derdak further teaches,
receiving an instruction to perform a lifecycle operation for the application(par 69 “In an example, the Deploy command instructs the orchestrator service 306 to deploy and start ; and 
perform the lifecycle operation for each of the plurality of brokered service instances(par 69 “In an example, the Deploy command instructs the orchestrator service 306 to deploy and start running an application. In another example, the Retrain command retrains the model for an application. In another example, the Undeploy command undeploys an application and frees the resources used by the application.”).

Regarding claim 15, Derdak, Mueller, and Viklund teaches
The method of claim 10, 
Viklund further teaches,
wherein the plurality of output parameters comprises a uniform resource locator (URL) of the first service instance, a user identifier (ID) corresponding to the first service instance, and a password corresponding to the first service instance.(fig 2:206; par 50 “If the Agent does not already have network connections to the resource, it will work to establish one based on the infrastructure's credentialing requirement (e.g. password, token, pub-private key, etc.) and maintain the connection for whichever services require it.”)

Regarding claim 16, Derdak teaches
A non-transitory computer-readable medium comprising instructions, the instructions being executable by a processing resource to(par 89 “One or more of the processes 602-612 of :
receive a chaining instruction to chain a first service instance provisioned by a first service broker and a second service instance provisioned by a second service broker for utilization by an application(fig 3:304; par 45 "The workflow 304 may tie up the functionality of different microservices to complete a sequence of activities.");
instruct, based on the chaining instruction, the first service broker to call the first service instance(fig 3:310, 315, 340; fig 6:602; par 90 "At a process 602, a computing device (e.g., via execution module 307) executes, by an orchestrator service, a workflow including a first controller and a second controller that succeeds the first controller, the first controller corresponding to a first microservice and including a first callout function and a first callback function, and the second controller corresponding to a second microservice and including a second callout function, wherein execution of the workflow includes execution of the first callout function that causes invocation of a first call to the first micro service. ");
receive, in response to initialization of the first service, connection information of the first service instance, the connection information usable to establish a connection to the first service instance(fig 3:310, 315, 340; fig 6:602; par 90 "At a process 602, a computing device (e.g., via execution module 307) executes, by an orchestrator service, a workflow including a first controller and a second controller that succeeds the first controller, the first controller corresponding to a first microservice and including a first callout function and a first callback function, and the second controller corresponding to a second microservice and including a ;
instruct, based on the chaining instruction, the second service broker to call the second service instance(fig 3:310, 315, 340; fig 6:602; par 90 "At a process 602, a computing device (e.g., via execution module 307) executes, by an orchestrator service, a workflow including a first controller and a second controller that succeeds the first controller, the first controller corresponding to a first microservice and including a first callout function and a first callback function, and the second controller corresponding to a second microservice and including a second callout function, wherein execution of the workflow includes execution of the first callout function that causes invocation of a first call to the first micro service. "); and
supply the connection information to the second service broker to chain the first service instance and the second service instance.(fig 3:310, 315, 340; fig 6:602; par 90 "At a process 602, a computing device (e.g., via execution module 307) executes, by an orchestrator service, a workflow including a first controller and a second controller that succeeds the first controller, the first controller corresponding to a first microservice and including a first callout function and a first callback function, and the second controller corresponding to a second microservice and including a second callout function, wherein execution of the workflow includes execution of the first callout function that causes invocation of a first call to the first micro service. ")
However, although Derdak teaches calling service instances, Derdak does not specifically teach provisioning service instances.
On the other hand, Mueller teaches 
receive a creation instruction to create a first service instance provisioned by a first service broker and a second service instance provisioned by a second service broker for utilization by an application(fig 5; par 79 “The local service registry 105 can receive a request to create a service instance. The local service registry 105 can generate a service instance identifier. The local service registry 105 can transmit the request to create the service instance to the service broker proxy 106, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker 104 that can generate the service instance such that the communication between the service broker 104 and the service is service specific.” The provisioning process can be repeated for any number of required service brokers/instances.);
instruct, based on the creation instruction, the first service broker to provision the first service instance(fig 7; par 82 "The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker that can generate the service instance such that the communication between the service broker and the service is service specific.");
receive, in response to initialization of the first service, connection information of the first service instance, the connection information usable to establish a connection to the first service instance(fig 7; par 82 "The local service registry 2 can transmit the request to create the service instance to the service broker proxy 2, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request ;
instruct, based on the creation instruction, the second service broker to provision the second service instance(fig 5; par 79 “The local service registry 105 can receive a request to create a service instance. The local service registry 105 can generate a service instance identifier. The local service registry 105 can transmit the request to create the service instance to the service broker proxy 106, which transmits the request to the service manager 108. The service manager 108 can store the instance details and transmit the request to the service broker 104 that can generate the service instance such that the communication between the service broker 104 and the service is service specific.” The provisioning process can be repeated for any number of required service brokers/instances.); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak to incorporate the service creation techniques of Mueller.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak -- a need for a solution for the issue of how to handle calling a service that does not exist yet, or can not be reached(Mueller par 72 “In some implementations, an application can only use a service if it is possible to create a network connection from the application to the service.”) -- with Mueller providing a known method to solve a similar problem. Mueller provides “A technique of moving a responsibility of managing services to a central component ( a "service manager'') outside of any spanning environments is described. Service brokers are registered and deregistered at the service manager. For each environment, a particular component (a "service broker proxy") performs the steps to replicate 
 
However, Derdak and Muller do not specifically teach generating the connection parameter as the first output parameter.
On the other hand, Viklund teaches
receive a chaining instruction to chain a first service instance provisioned by a first service broker and a second service instance provisioned by a second service broker for utilization by an application;(par 46 “Services may be chained into "Service Chains", allowing the developer to use a "building block'' approach to leverage existing Services and mix them in with their own.”)
receive, in response to initialization of the first service, connection information of the first service instance, the connection information usable to establish a connection to the first service instance(par 50 "If the Agent does not already have network connections to the resource, it will work to establish one based on the infrastructure's credentialing requirement (e.g. password, token, pub-private key, etc.) and maintain the connection for whichever services require it. The list of resources can be explicitly provided or inferred by the services being loaded.");
supply the connection information to the second service broker to chain the first service instance and the second service instance(par 46 “The Service Chain may work by passing in the request parameters into the first service and then sending its processed result in .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the connection handling of Viklund.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to seamlessly handle connection parameters between services in a service chain(Viklund par 46) -- with Viklund providing a known method to solve a similar problem. Viklund provides “microservice style processing using bidirectional communication over persistent connections on a digital network. The server application removes the need for traditional microservices that are run as their own system processes or applications by providing a plugin interface for services to be run inside the Agent as part of its process(es).”(Viklund par 7) 

Regarding claim 18, it is the non-transitory computer-readable medium containing instructions to implement the method of claim 14 and is rejected for the same reasons.

Regarding claim 19, Derdak, Mueller, and Viklund teaches
The non-transitory computer-readable medium of claim 16, 
Viklund further teaches
wherein the connection information is a password(par 50 “If the Agent does not already have network connections to the resource, it will work to establish one based on the  and wherein the instructions are executable by the processing resource to:
receive an instruction to update the password of the first service instance to a new password(par 42 “Processing a service may occur by first requesting the service the client wants ( e.g. account login) with a given set of parameters (e.g. "user name" and "password") and then receiving the response ( e.g. a "connection key").”);
instruct the first service instance to update its password to the new password(par 50 “If the Agent does not already have network connections to the resource, it will work to establish one based on the infrastructure's credentialing requirement (e.g. password, token, pub-private key, etc.) and maintain the connection for whichever services require it.”); and
in response to update of the password, supply the new password to the second service broker to maintain chaining of the first service instance and the second service instance. (par 50 “If the Agent does not already have network connections to the resource, it will work to establish one based on the infrastructure's credentialing requirement (e.g. password, token, pub-private key, etc.) and maintain the connection for whichever services require it.” The Infrastructure’s credentialing framework is understood to handle password changes and Viklund’s agent handles managing connection information);

Regarding claim 20, Derdak, Mueller, and Viklund teaches
The non-transitory computer-readable medium of claim 16, wherein the instructions are executable by the processing resource to:

receive the chaining instruction in a chaining instruction file(par 39 “Many existing orchestrator services exist and allow a program to define a workflow. In an example, the orchestrator service may allow a user to define a work flow using a graphical user interface (GUI) tool. Using the GUI tool, the user may "draw" bubbles on the screen and connect these bubbles with arrows, where each bubble may represent a task. An execution engine may analyze the drawing and generate a data file based on the tasks represented by the bubbles in the drawing.” Derdak’s workflow data file is equivalent to applicant’s chaining instruction file as they both represent a file storing information on a series of services run in a specific order to compete a task.);
populate the chaining instruction file with the connection information(par 61 “Additionally, the external output 348 may return, for example, a location ( e.g., filename) of where the data pulled by the micro service 340 is stored, the number of records stored at the location, the table names from which data was retrieved, and an amount of time consumed for processing the task. The external output 348 may include different and/or additional information.”); and
supply the connection information to the second service broker from the chaining instruction file(fig 3:318,320,322; par 55 "The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.").

s 3,5  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200241944 A1 (Derdak) and US 20190166209 A1 (Mueller) in view of US 20190179951 A1 (Brunet).
Regarding claim 3, Derdak and Mueller teaches
The system of claim 1, 
Derdak further teaches
wherein the first output parameter is generated, wherein the first input parameter is to receive the first generated output, and wherein the instructions are executable by the processor(fig 3:318; par 55 “The callback function 314 receives the set of input parameters 362 and provides, based on the set of input parameters 362, a function output 318. The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.”) to:
generate the first input parameter using the first value, in a format that the second service accepts. (fig 3:318,320,322; par 55 "The function output 318 and/or the external output 348 may be used as input for executing the next controller 320 in the workflow 304.")
However, although Derdak uses key-value pairs to keep track of function states, Derdak and Mueller do not specifically teach using keys and values in function outputs or comparing keys based on similarity.
On the other hand, Brunet teaches 
 wherein the first service has a first key-value pair having a first key and a first value, wherein the first input parameter is to have a second key(par 19 “For example, the fuzzy entity matching engine 112 may access the respective repositories 108(1)-108(N) to access the , and wherein the instructions are executable by the processor to:
determine that the first key corresponds to the second key based on a similarity between the first key and the second key;(fig 2:210; par 21 "At block 210 of the method 200, the distributed entity key-value attribute pairs matching engine 122 may execute a key-value pair similarity algorithm 124 to generate a shared output mapping 126.") and
generate a mapping of shared keys between different services, including mapping the first key to the second key. (par 22 “Each entry may further include a shared key commonly associated with each of the organization-specific keys in the entry. Thus, the shared output mapping 126 may provide each organization 104(1)-104(N) in the blockchain 102 with access to key value attribute pairs created for a user in other organizations.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the key matching of Brunet.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to associate key-value parameters between different services and organizations when each service/organization might have different labeling conventions(Brunet par 15)-- with Brunet providing a known method to solve a similar problem. Brunet provides “an algorithm
to generate a shared output mapping that-for any given entity-associates and reconciles key-value attribute pairs associated with the entity across the entity key-value attribute pairs 110(1)-110(N) and allows an organization 104 to leverage, in addition to its own entity 
 
Regarding claim 5, Derdak and Mueller teaches
The system of claim 1, 
However, although Derdak uses key-value pairs to keep track of function states, Derdak and Mueller do not specifically teach using keys and values in function outputs or comparing keys based on similarity.
On the other hand, Brunet teaches 
wherein the first output parameter is one of a plurality of output parameters of the first service instance, the second service instance comprises a plurality of input parameters, the plurality of input parameters comprising the first input parameter, each of the plurality of output parameters and each of the plurality of input parameters is a key-value pair(par 19 “For example, the fuzzy entity matching engine 112 may access the respective repositories 108(1)-108(N) to access the respective entity key-value attributes pairs 110(1)-110(N) associated with each organization 104(1)-104(N).”), and the instructions are executable by the processor to:
determine a key of each of the plurality of output parameters based on a catalog of the first service broker(fig 2:210; par 21 "At block 210 of the method 200, the distributed entity key-value attribute pairs matching engine 122 may execute a key-value pair similarity algorithm 124 to generate a shared output mapping 126."); and
determine a key of each of the plurality of input parameters based on a catalog of the second service broker(fig 2:210; par 21 "At block 210 of the method 200, the distributed entity key-value attribute pairs matching engine 122 may execute a key-value pair similarity algorithm 124 to generate a shared output mapping 126.").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the key matching of Brunet.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to associate key-value parameters between different services and organizations when each service/organization might have different labeling conventions(Brunet par 15)-- with Brunet providing a known method to solve a similar problem. Brunet provides “an algorithm
to generate a shared output mapping that-for any given entity-associates and reconciles key-value attribute pairs associated with the entity across the entity key-value attribute pairs 110(1)-110(N) and allows an organization 104 to leverage, in addition to its own entity attributes, the entity attributes associated with other organizations 104 in the blockchain 102.”( Brunet par 15)

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200241944 A1 (Derdak) and US 20190166209 A1 (Mueller) in view of US 20170366586 A1 (Bloesch).

Regarding claim 8, Derdak and Mueller teaches
The system of claim 1, wherein the instructions are executable to:
Mueller further teaches
receive an instruction to perform an update operation for the application; update the first service instance from an earlier version of the first service instance to a later version of the first service instance(par 55 "Another functionality can include forcing update and deletion of service instances, bindings, and service instance references. ");
However, Derdak and Mueller do not specifically teach how to handle version compatibility issues through rollbacks. 
On the other hand, Bloesch teaches 
receive an instruction to perform an update operation for the application; update the first service instance from an earlier version of the first service instance to a later version of the first service instance(fig 3:208; par 36 "In the embodiment shown, a second version of the system resource is deployed at the server (step 206).");
in response to failure to update the second service instance from an earlier version of the second service instance to a later version of the second service instance(fig 2:120; par 28 "The rollback module 120 can halt redirection of traffic to the new image if the health of the network is adversely affected, if there are issues with execution of the new version, or based on direction from an administrator."), 
detect whether the later version of the first service instance is incompatible with the earlier version of the second service instance; and in response to detection of incompatibility, roll-back update for the first service instance(fig 5:440; par 52 "Unhealthy or incompatible traffic is directed to a system resource version that minimizes the loss of crucial information .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the version handling and rollback procedures of Bloesch.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to handle updates and different versions(Bloesch par 18) -- with Bloesch providing a known method to solve a similar problem. Bloesch teaches “For example, the session version redirector described herein can easily be directed by a client as to a preferred version of a system resource to be provided to that client by way of an identification of that version in a resource request, but the session version redirector can also be used to rollback to previous versions of a system resource by an administrator in the case of anomalous operation of new versions.”( Bloesch par 69)
 
Claims 13,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200241944 A1 (Derdak), US 20190166209 A1 (Mueller), and US 20190288922 A1 (Viklund), in view of US 20190179951 A1 (Brunet).
Regarding claim 13, Derdak, Mueller, and Viklund teaches
The method of claim 10, 
However, although Derdak uses key-value pairs to keep track of function states, and Viklund teaches key-value like input parameters, Derdak, Mueller, and Viklund do not specifically teach comparing keys based on similarity.

wherein each of the plurality of output parameters and each of the plurality of input parameters is a key-value pair comprising a key and a value(par 19 “For example, the fuzzy entity matching engine 112 may access the respective repositories 108(1)-108(N) to access the respective entity key-value attributes pairs 110(1)-110(N) associated with each organization 104(1)-104(N).”) and the method comprises determining a correspondence between an output parameter of the plurality of output parameters and an input parameter of the plurality of input parameters(par 22 “Each entry may further include a shared key commonly associated with each of the organization-specific keys in the entry. Thus, the shared output mapping 126 may provide each organization 104(1)-104(N) in the blockchain 102 with access to key value attribute pairs created for a user in other organizations.”)  based on a similarity between a key of the output parameter and a key of the input parameter (fig 2:210; par 21 "At block 210 of the method 200, the distributed entity key-value attribute pairs matching engine 122 may execute a key-value pair similarity algorithm 124 to generate a shared output mapping 126.").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the key matching of Brunet.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the issue of how to associate key-value parameters between different services and organizations when each service/organization might have different labeling conventions(Brunet par 15)-- with Brunet providing a known method to solve a similar problem. Brunet provides “an algorithm


Regarding claim 17, Derdak, Mueller, and Viklund teaches
The non-transitory computer-readable medium of claim 16, 
Viklund further teaches,
wherein the instructions are executable by the processing resource to:
receive the connection information as a first value corresponding to a first key, the first key and the first value being part of a first key-value pair;(par 42 “Processing a service may occur by first requesting the service the client wants ( e.g. account login) with a given set of parameters (e.g. "user name" and "password") and then receiving the response ( e.g. a "connection key").”)
generate the first input parameter using the first value, in a format that the second service accepts.(par 46 “The Service Chain may work by passing in the request parameters into the first service and then sending its processed result in to the next as request parameters. The last Service in the chain may then return the result to the Client.”)


On the other hand, Brunet teaches 
receive the first value and first key, the first key and the first value being part of a first key-value pair; (par 19 “For example, the fuzzy entity matching engine 112 may access the respective repositories 108(1)-108(N) to access the respective entity key-value attributes pairs 110(1)-110(N) associated with each organization 104(1)-104(N).”)
determine that the first key corresponds to a second key based on a similarity between the first key and the second key, wherein the second key is to be part of a second key-value pair to be supplied to the second service instance;( fig 2:210; par 21 "At block 210 of the method 200, the distributed entity key-value attribute pairs matching engine 122 may execute a key-value pair similarity algorithm 124 to generate a shared output mapping 126.")
generate a mapping of shared keys between different services, including mapping the first key to the second key. (par 22 “Each entry may further include a shared key commonly associated with each of the organization-specific keys in the entry. Thus, the shared output mapping 126 may provide each organization 104(1)-104(N) in the blockchain 102 with access to key value attribute pairs created for a user in other organizations.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Derdak and Mueller to incorporate the key matching of Brunet.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Derdak and Mueller -- a need for a solution for the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180146056 A1 - Eberlein - goes over service instances and service brokers, and connection details. Does not cover chaining.
US 20180069804 A1 - Laplanche - service broker keeps a collection of services that work together.
US 20130111550 A1 - Naveh - service broker that keeps credentials.
US 20170285982 A1 - DeArment - Has keys, tries to update, has recovery system for when update fails. Has a broker, which provides an API. Not exactly open service broker, but similar
US 10182129 B1 - Peterson - Service broker keeps a collection of services that work together, optimizes based on previous data.
US 9998562 B1 - also Peterson - this one is similar, but modifies the first and second services based on static analysis.
US 20080209039 A1 - Tracey - service chaining, but in a networking context.
US 20200133737 A1 - Gunaratne – shared service platforms that is binded together to applications. Also uses open service broker 
US 10778798 B2 - Parekh - services that depend on other services
US 20210075726 A1 - Sarva - chaining and second service instance. only has a single broker.
US 20120011487 A1 - Matsumoto - compares schemas for two services and translates from one to another if they are similar enough.
JP 2005174120 A - compares parameters for two services and translates from one to another if they are similar enough.
CN104092744B - web service discovery based on parameter similarity
US 9256657 B1 - Evenson - compares key-value pairs and gives them correlation scores. It's based on their values instead of their names though.
US 20180219972 A1 - Vintzel - updates software packages, and rolls back if anything goes wrong. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113